Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With Respect to Claim 10  
The term “generally” is a relative term which renders the claim indefinite. The term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how much the base can differ from a circular structure and still be considered “generally circular”. It is further noted that “circular” includes shapes that are similar to or resemble a circle, and so already encompasses things that differ somewhat from the shape of a circle, and it is unclear how much more scope the term “generally” adds to this.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-12, 16, and 18 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Patent #5,628,486 to Rossman (Rossman).
With Respect to Claim 10  
Rossman discloses a carrier device comprising: a body (FIG. 1) having a generally round base (noting base formed by walls 40 and recess 41) and an extension portion (noting extension portion at the rear of 62 that connects it to 17; alternately 36, 70, and related structure); first and second curved opposing retention arms (noting left and right sections of 62) connected to the extension portion and opposing the base, the retention arms cooperating with the base to define a beverage receptacle; a first recess (66) in said first retention arm and a second recess (66) in said second retention arm, said first and second recesses cooperating to form a slot therebetween; and a base recess (noting the square recess formed by 40) in said base, the base recess spanning an inner diameter of the base (noting that the open area formed by the rectangular shapes of 40 spans across the inner diameter), and aligning and cooperating with the slot to define a device receptacle.  
With Respect to Claim 11  
The carrier device of claim 10, wherein the base includes a planar floor (noting base of 41 is shown as apparently planar or alternately making it planar is obvious as a mere selection of an art appropriate shape or at most a mere change in shape which does not patentably distinguish over the prior art (MPEP 2144.04)) for supporting an object thereon.  
With Respect to Claim 12  
The carrier device of claim 10, wherein the first and second curved opposing retention arms are connected to the extension portion and spaced apart at distal ends thereof (for clarity, the arms are taken to be the side portions of 62 which are spaced apart and connected by an end piece).  
	Alternately, Examiner takes official notice that it is known in the art to form similar holding structures with an opening between spaced apart ends, and so it would have been obvious to one of ordinary skill in the art before the filing date of this application to form 62 with this type of structure, in order to save on materials cost, to allow for some expansion to accommodate slightly larger cups, to leave an opening for a handle, and/or as doing so constitutes at most a mere change in shape which does not patentably distinguish over the prior art (MPEP 2144.04).
With Respect to Claim 16  
The carrier device of claim 10 wherein the first and second recesses form discontinuities in curvatures of the first and second retention arms (i.e. they are a discontinuity in the inner curvature of the arms).  
With Respect to Claim 18  
A carrier device comprising: a body having a base and an extension portion, the base including a base recess (41) extending therein and a planar floor (bottom of recess 41) for supporting an object thereon; and first and second curved opposing retention arms (noting left and right sides of 62) connected to the extension portion and spaced apart at distal ends thereof (they are spaced apart and connected by the end piece; alternately see the rejection of claim 12 above for details of the obviousness of adding a gap between the ends of the two side portions/arms), the first and second retention arms cooperating with the base to define a first receptacle, the first retention arm including a first recess, the second retention arm including a second recess aligned with the first recess along a first axis, the first and second recesses aligned with the base recess along a second axis different from the first axis such that the first recess, the second recess, and the base recess define a second receptacle (FIG. 1).  
Claims 10-18, 20-23, and 25 are rejected under 35 U.S.C. 103 as obvious over U.S. Patent Publication #2015/0001359 to Catchings (Catchings) in view of U.S. Patent Publication #2013/0306119 to Catchings (Catchings2) and further in view of U.S. Patent #5,628,486 to Rossman (Rossman) and/or U.S. Patent Publication #2018/0099713 to Oste (Oste).  
With Respect to Claim 10  
Catchings discloses a carrier device comprising: a body having a generally round base (bottom planar portion of 62, see e.g. FIG. 2 or alternately only the circular/round front portion thereof) and an extension portion (60 alone or in combination with the rear portion of the upper holding structure 62 and/or rear portion of lower plate 62); first and second curved opposing retention arms (noting left and right portions of upper holding structure 62) connected to the extension portion and opposing the base, the retention arms cooperating with the base to define a beverage receptacle; but does not disclose a first recess in said first retention arm and a second recess in said second retention arm, said first and second recesses cooperating to form a slot therebetween; and a base recess in said base, the base recess spanning an inner diameter of the base, and aligning and cooperating with the slot to define a device receptacle.  
However, Catchings2 discloses forming a similar beverage holder with a similar generally round base, extension portion, and first and second curved opposing retention arms, and the use of a base recess (22, see e.g. FIGS. 2 and 4) to better secure the container in place in the holder;	 Rossman discloses forming a beverage containing structure with upper curved opposing retention arms including first and second recesses (66) that form a slot and cooperate with a base recess (41) to form a second/device receptacle for holding objects/containers of different shape; Oste discloses forming a beverage container holder (for clarity, the FIG. 9A/B structure is used/referenced, but the combination is considered to include other similar structures that meet the limitations of the claim) having an upper holding structure and a base each defining a first receptacle/cup holder shape (noting circular structure) and a second/device holder shape (noting rectangular structure 25, FIG. 9A/B) in order to allow the holder to optionally hold either a cup/beverage holder or an electronic device or other similar personal items.
It would have been obvious to one of ordinary skill in the art, given the disclosure of Catchings2, to add a recess to the base of Catchings, to better secure the held object in position. It would further have been obvious to one of ordinary skill in the art, given the disclosure of Rossman and/or Oste, to add first and second recesses as claimed to the upper arms in order to define a second/device receptacle as taught by either reference, in order to allow for holding either a cup/beverage or a personal item/device (for clarity, the combination encompasses expanding the upper arms outwardly to encompass the elongated rectangle taught by Oste, and both Rossman and Oste discloses and so render obvious forming the upper structure to define two different shaped receptacles and forming the lower structure/base to define two different shaped receptacles).
With Respect to Claim 11  
The carrier device of claim 10, wherein the base includes a planar floor for supporting an object thereon.  
With Respect to Claim 12  
The carrier device of claim 10, wherein the first and second curved opposing retention arms are connected to the extension portion and spaced apart at distal ends thereof.  
With Respect to Claim 13  
The carrier device of claim 10, wherein the base recess includes an elongated trough (noting rectangular trough per Rossman or Oste), and Oste discloses forming the trough with portions that are arcuate, but does not disclose an arcuate trough.  
	However, it would have been obvious to one of ordinary skill in the art before the filing date of this application to form the elongated trough as arcuate (e.g. an oval shape) in order to hold a personal device having that shape, and/or as doing so constitutes at most a mere change in shape which does not patentably distinguish over the prior art (MPEP 2144.04).
With Respect to Claim 14  
The carrier device of claim 10 wherein the first and second retention arms are resilient first and second retention arms configured to be biased outwardly (although the material of the arms is not specified, the arms are disclosed as being integral with the key-hole plate which flexes to form a snap fit, indicating that it is resilient, and so the arms being integrally formed and the same material are also resilient or alternately it would clearly be obvious to form them as such).  
	Alternately, forming the arms of a resilient material is obvious for the art known benefits of a given resilient material (e.g. low cost, resistance to impact, allowing the structure to bend instead of breaking in response to force), in order to allow the arms to flex outwardly to hold larger objects and/or snap fit around an appropriate structure on the bottle, and/or as a mere selection of an art appropriate material to use as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.  
With Respect to Claim 15  
The carrier device of claim 10 wherein the base further comprises opposing base cutouts aligned with the base recess.  
With Respect to Claim 16  
The carrier device of claim 10 wherein the first and second recesses form discontinuities in curvatures of the first and second retention arms (they form discontinuities in the inner curvatures).  
With Respect to Claim 17 
The carrier device of claim 10, but does not disclose wherein the base recess includes at least one aperture extending therethrough.  
However, Catchings2 discloses the use of at least one aperture (24) therethrough a base recess in order to act as a drain hole to prevent buildup of liquid.
It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Catchings2, to add an aperture therethrough the base recess in order to act as a drain hole to prevent buildup of liquid.
With Respect to Claim 18  
The combination discloses a carrier device comprising: a body (60 or 60 in combination with the rear portions of the upper holding structure and/or the lower planar support/base) having a base (bottom planar support) and an extension portion (60), the base including a base recess (per Catchings2) extending therein and a planar floor for supporting an object thereon; and first and second curved opposing retention arms (left and right sides of upper support 62) connected to the extension portion and spaced apart at distal ends thereof (see e.g. FIG. 1), the first and second retention arms cooperating with the base to define a first receptacle, the first retention arm including a first recess (per Rossman and/or Oste), the second retention arm including a second recess aligned with the first recess along a first axis (per Rossman and/or Oste), the first and second recesses aligned with the base recess along a second axis different from the first axis such that the first recess, the second recess, and the base recess define a second receptacle (per Rossman and/or Oste).  
With Respect to Claim 20  
The carrier device of claim 18, further comprising a tubular mounting bracket (40 and related structure).  
With Respect to Claim 21  
The carrier device of claim 20, further comprising a pivoting mechanism enabling the body to pivot with respect to the mounting bracket (34, 36, 66 and related structures, noting moving out of the snap fit allows pivoting and then locking in a new position; alternately FIGS. 16-19 disclose a pivoting mechanism 52, 98, 100 and related structures).  
With Respect to Claim 22  
The carrier device of claim 21 wherein the pivoting mechanism comprises a shaft coupler (52), the shaft coupler having a base end rotatably mounted with respect to the mounting bracket (via 98) and a body mounting region (54, 56), the body mounting region cooperating with a coupler mounting region (noting 66 and related structures) disposed on the body.  
With Respect to Claim 23   
The carrier device of claim 22 wherein one of the body mounting region and the coupler mounting region includes a plug portion and the other of the body mounting region and the coupler mounting region comprises a socket portion, the plug portion cooperating with the socket portion for fixing the body relative to the shaft coupler (noting fixing via 54).  
With Respect to Claim 25  
The carrier device of claim 18, further comprising a quick-release mechanism (noting snap fit 36, 66, and related structure is a quick-release to the extent claimed) for attachment of the body to a tubular frame (see e.g. tubular frame of a walker, clearly capable of this use which is the intended use).  
Claim 13 is rejected under 35 U.S.C. 103 as obvious over U.S. Patent Publication #2015/0001359 to Catchings (Catchings) in view of U.S. Patent Publication #2013/0306119 to Catchings (Catchings2) and further in view of U.S. Patent #5,628,486 to Rossman (Rossman) and/or U.S. Patent Publication #2018/0099713 to Oste (Oste) as applied to claim 10 above, and further in view of .  
With Respect to Claim 13  
As an alternative to the rejection above using Catchings in view of Catchings2 and further in view of Rossman and/or Oste alone, Kampas discloses forming a similar electronic device receptacle structure with an oval shape, which is an elongate arcuate shape, and so provides additional motivation to form the slot in that shape, which slot is considered a trough to the extent claimed. 
Claims 22-24 are rejected under 35 U.S.C. 103 as obvious over U.S. Patent Publication #2015/0001359 to Catchings (Catchings) in view of U.S. Patent Publication #2013/0306119 to Catchings (Catchings2) and further in view of U.S. Patent #5,628,486 to Rossman (Rossman) and/or U.S. Patent Publication #2018/0099713 to Oste (Oste) as applied to claim 18 above, and further in view of U.S. Patent #8,500,076 to Lai (Lai).  
With Respect to Claims 22-24  
As to claim 24, the combination discloses the carrier device of claim 22, and that alternate pivoting mechanisms could be used (e.g. ball and socket structure per FIGS. 16-19) but does not disclose wherein one of the mounting bracket and the shaft coupler includes plural splines and the other of the mounting bracket and the shaft coupler includes plural indexing nubs thereby permitting indexed rotation of the shaft coupler relative to the mounting bracket, the device including a spring normally biasing the indexing nubs and splines into an engaged position.  
	However, Lai discloses forming a similar cup holder attached to a mounting bracket for securing to a tubular structure, the cup holder pivotally attached to the mounting bracket, wherein one of the mounting bracket and the shaft coupler includes plural splines (112) and the other of the mounting bracket and the shaft coupler includes plural indexing nubs (noting nubs on 33) thereby permitting indexed rotation of the shaft coupler relative to the mounting bracket, the device including a spring (34) normally biasing the indexing nubs and splines into an engaged position, in order to allow for adjustment to a desired angle to provide greater usability and practicality.
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Lai, to replace the pivotal/locking structure of the combination with that of Lai, in order to allow for greater and easier adjustability of the angle of the carrier as desired (noting that the larger number of splines will result in finer adjustability, and the simple press and rotate is faster and easier than undoing the snap-fit, rotating, and then redoing the snap fit), and/or as a mere substitution of one art known attachment mechanism for another. For clarity, the combination is considered to encompass either forming a more permanent connection between the mounting bracket and cup holder similar to that of Lai as doing so constitutes at most merely making integral which does not patentably distinguish over the prior art, or alternately having the snap fit to removably attach onto a rotating/pivoting mechanism as taught by Lai between the two structures.
	As to claims 22-23, this combination is presented as an alternative rejection of those claims as all of their limitations are similarly met by the combination.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,993,870 or claims 1-9 of U.S. Patent #10,588,812, either alone or in view of Rossman, Catchings, Catchings2, Oste, Kampas, and/or Lai. The ‘870 or ‘812 patents each disclose a cup holder having many limitations similar to those claimed, and the remaining limitations are obvious modifications based on the knowledge of one of ordinary skill in the art or based on the teachings of the prior art references, see the rejections of the claims above for details of the teachings of the prior art references.
Conclusion
Per the Telephone Interview of 2/17/2022, and as this office action contains new grounds of rejection not necessitated by Applicant’s amendment, this Office Action is NON-FINAL.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J WAGGENSPACK whose telephone number is (571)270-7418. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J WAGGENSPACK/Primary Examiner, Art Unit 3734